Citation Nr: 1720704	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  12-04 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a low back condition.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to December 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  Jurisdiction currently lies with the RO in Phoenix, Arizona.  

In November 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge, a transcript of which has been associated with the claims file.  

In February 2016, the Board remanded the issues on appeal, as well as the issue of entitlement to service connection for tinnitus, for further development.  Thereafter, in a July 2016 rating decision, the Appeals Management Center (AMC) granted entitlement to service connection for tinnitus and assigned a 10 percent disability rating.  Where a claim for service connection is granted during the pendency of an appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The Veteran has not filed a second NOD with regard to the issue of entitlement to service connection for tinnitus, so it is no longer before the Board.


FINDINGS OF FACT

1.  The probative evidence of record shows that the Veteran does not have a low back condition that is etiologically related to his military service.

2.  The evidence of record is in relative equipoise as to whether the Veteran's bilateral hearing loss is etiologically related to in-service noise exposure.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a low back condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for establishing entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

As the Board's decision to grant the Veteran's claim of entitlement to service connection for bilateral hearing loss is completely favorable, no further action with respect to such issue is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

Regarding the claim of entitlement to service connection for a low back condition, VA's duty to notify was satisfied by way of a December 2009 letter to the Veteran.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA and private treatment records, Social Security Administration (SSA) records, and VA examination reports.  As noted above, the Board remanded this case in February 2016, in part, to obtain any outstanding VA treatment records dated from May 2012 to the present, to obtain SSA records, and to give the Veteran the opportunity to identify and/or submit any outstanding private evidence.  As directed by the Board, the AOJ obtained VA treatment records dated from 2012, and it obtained SSA records.  Additionally, in March 2016, the AOJ sent a letter to the Veteran requesting that he identify and/or submit any additional private treatment records.  In light of the foregoing, the Board finds that there has been substantial compliance with its February 2016 remand directives with regard to obtaining outstanding records.  Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, neither the Veteran, nor his representative, has identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.

The record also reflects that the Veteran underwent a VA examination to evaluate his low back condition in April 2016.  The Board finds that the VA examination report and opinion are adequate to evaluate the Veteran's claim because the conclusions are based on a clinical evaluation, interview of the Veteran, and thorough review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board also finds that the April 2016 examination report substantially complies with its February 2016 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  As directed by the Board, the examiner reviewed the claims file and provided an adequate rationale for the negative nexus opinion.

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in November 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned specifically noted the issue on appeal, clarified the Veteran's assertions when necessary, and clarified the evidence needed to substantiate the claim.  Moreover, in a subsequent remand, the Board gave the Veteran the opportunity to submit additional evidence in support of his claim and to undergo VA examinations in order to obtain medical opinions regarding the nature and etiology of the Veteran's low back condition.

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

Where a veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Arthritis is included in the list of chronic diseases under 38 C.F.R. § 3.309(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385.  

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or, whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In determining whether statements submitted by a claimant are credible, the Board may consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 91997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinksi, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons and bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

A. Low Back Condition

The Veteran contends that his current low back condition is the result of back injuries he sustained during his military service.  Specifically, the Veteran reports that he fell 12 to 15 feet from a guard tower and landed on his back.  The Veteran further contends that he injured his back when a truck he was driving rolled down an embankment.  See November 2015 Hearing Transcript; December 2009 Claim.

Factual Background

During his April 1969 entrance examination, the Veteran noted on the report of medical history that he had been treated at the Physician's Clinical Laboratory and X-ray in Albuquerque, New Mexico for left knee and foot problems; however, the Veteran denied having ever had "back trouble of any kind."  The entrance examination record reflects that the Veteran's spine was clinically normal at the time of his entry into service.  Subsequent in-service treatment records are silent as to complaints, treatment, or diagnoses relating to the Veteran's back.  During his November 1971 separation examination, the Veteran denied having ever had recurrent back pain.  However, the Veteran again noted that he had been previously treated at the Physician's Clinical Laboratory and X-ray in Albuquerque, New Mexico, but he also reported "X-rays and treatment for back trouble...All items prior to EPTS.  No service aggravation."  

Post-service, a June 2001 VA treatment record shows that the Veteran was seen to establish care.  He reported no recent medical care and no outside health care.  The Veteran reported a past medical history of pterygium and hearing loss.  He denied any musculoskeletal symptoms, and he denied any pain.  On examination, his back was within normal limits.  A May 2002 VA treatment record shows that the Veteran denied pain.  During a July 2003 annual physical, the Veteran reported a left ulnar fracture, but he did not mention back pain or symptoms.  During a June 2004 annual physical and December 2004 follow-up, the Veteran had no complaints related to a back condition.  A June 2005 VA treatment record shows that the Veteran's "main complaint" was erectile dysfunction.  He did not mention back pain or symptoms.  A December 2005 VA treatment record shows that the Veteran's "only complaint" was occasional eye irritation.  

A December 2006 VA treatment record shows that the Veteran was "[w]orried about low back problems."  He indicated that "[f]or the past few weeks when he moves a certain way, his legs give out."  He reported that "[t]his has happened in the past, but worse now."  The Veteran indicated that he had a low back injury while on active duty when he fell 15 feet onto his back.  He was diagnosed with "low back symptoms."  A January 2007 lumbar MRI showed multilevel degenerative disc disease.  A November 2007 VA treatment record shows that the Veteran's back was "okay."  He reported that he was still working as a painter, but "watches how he uses his back."  

A February 2010 VA treatment record shows that the Veteran reported "worsening aches and pains in the past few months" in his neck, back, arms, and legs.  A May 2010 VA rheumatology consultation note shows that the Veteran reported "several years of back and neck pain."  In June 2010, the Veteran reported chronic low back pain for approximately 40 years since falling out of an observation tower, with an exacerbation approximately 20 years ago that was getting progressively worse.  He was diagnosed with lumbar strain/sprain.  

During an April 2012 VA chiropractic consultation, the Veteran reported chronic low back pain since 1970.  Subsequent VA treatment records show that the Veteran periodically reported low back pain, and he was diagnosed with rheumatoid arthritis. 

During the November 2015 Board hearing, the Veteran testified that he first hurt his back when he fell 12 to 15 feet from a guard tower and landed on his back.  He indicated that he did not seek treatment, but just continued on with his duties.  The Veteran also reported that he injured his back during a roll-over accident.  The Veteran testified that "one person died in that accident," and one person was sent home.  

The Veteran was afforded a VA examination in April 2016.  The Veteran reported that he fell 15 feet from a guard tower in Vietnam and landed on his back.  He indicated that he had "[n]o back injuries, just sore from falling."  The Veteran reported that he continued his duties.  He also reported that he was on a convoy when the truck he was driving hit a washout and rolled over three to four times.  He indicated that two people were hurt.  He reported that he "did not have complaints at the time [and] no injuries reported."  After an examination, the VA examiner diagnosed the Veteran with lumbar facet syndrome, lumbar multilevel degenerative disc disease, and lumbar strain-resolved.  The examiner opined that the Veteran did not have a pre-existing back condition upon entry onto active duty.  The examiner also opined that the Veteran's current low back condition was less likely as not related to the Veteran's reported back injuries in service.  The examiner noted that the Veteran indicated that his back trouble had resolved upon separation from service, which correlates with a lumbar strain/sprain in service that was resolved.  The examiner also noted that the Veteran did not seek treatment for any low back symptoms until 2006, with consistent treatment since then, which "correlates with degeneration of low back from years performing physical labor as painter and aging process."  The examiner also indicated that the Veteran's current diagnoses of DDD, idiopathic scoliosis, and DJD are not progressions of the Veteran's in-service lumbar strain.  Rather, the examiner explained that they are "degenerative conditions that according to Up-to-date research are more prominent in persons doing heavy physical labor."  The examiner noted that the Veteran reported being a laborer until 2010.  The examiner also noted that the Veteran was able to support a family without difficulty or low back treatment for over thirty years after leaving service.  

Analysis: Presumption of Soundness and Aggravation

As an initial matter, the Board finds that the presumption of soundness applies in this case and that it has not been rebutted by clear and unmistakable evidence that a low back condition preexisted service.

A veteran is presumed to be in sound condition, except for defects, infirmities, or disorders noted when examined, accepted, and enrolled for service, or when clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.  The burden is on the Government to rebut the presumption of sound condition upon induction by clear and unmistakable evidence showing that the disorder existed prior to service and was not aggravated by service.  See VAOPGCPREC 3-2003 (holding in part, that 38 C.F.R. § 3.304(b) is inconsistent with 38 U.S.C. § 1111 to the extent it states that the presumption of sound condition may be rebutted solely by clear and unmistakable evidence that a disease or injury existed prior to service).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  

In the present case, the Veteran's April 1969 entrance examination is void of any diagnosis of a low back condition, and therefore, he is presumed sound on entry with respect to a low back condition.

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).  Where the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094-1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).

The Court has held that lay statements by an appellant concerning a preexisting condition are not sufficient to rebut the presumption of soundness.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (stating that a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe, 7 Vet. App. at 246 (1994) (finding that supporting medical evidence is needed to establish the presence of a preexisting condition). 

Moreover, the Court has held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In this regard, a higher court has subsequently explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000). 

Here, the Veteran's reports in November 1971 that he previously experienced "back trouble" prior to service does not constitute the "clear and unmistakable evidence" needed to rebut the presumption of soundness upon entry into service.  Indeed, lay statements by a Veteran concerning a preexisting condition are not sufficient to rebut the presumption of soundness; rather, supporting medical evidence is needed to establish the presence of a preexisting condition.  The fact remains that no defects were noted at the time of the Veteran's April 1969 enlistment examination.  Moreover, the April 2016 VA examiner opined that it was more likely than not that a back condition did not pre-exist service.

The Board thus finds that there is no clear and unmistakable evidence that a back condition pre-existed service, so the presumption of soundness applies.  In this case, other than the Veteran's own statements, there is no documentation of a low back condition prior to service.  The evidence of record does not meet this high evidentiary burden, and therefore, as a matter of law, the presumption of soundness cannot be rebutted.  Therefore, the presumption of soundness applies.

Analysis: Service Connection - Direct Service Incurrence

The issue in this case is whether the Veteran's current low back condition was incurred during his active service.  See Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence). VAOPGCPREC 3-03 (July 16, 2003).

As an initial matter, the record shows that the Veteran has been diagnosed with lumbar facet syndrome and lumbar multilevel degenerative disc disease.  See April 2016 VA Examination Report.  As such, the Board finds the current disability element is established.  Shedden v. Principi, 381 F.3d 1163, 1167.  

Although service treatment records are negative for reports of or treatment for a back injury in service, the Veteran testified that he did not seek treatment in-service, but rather went back to his duties.  The Board notes that the Veteran is competent to report symptoms of a back injury, such as pain, as they are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, although there is no record of the Veteran's fall from a tower or the vehicle accident, the Veteran is competent to provide testimony regarding his experiences during service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Moreover, his contentions are consistent with the places, types, and circumstances of the Veteran's service in Vietnam.  38 U.S.C.A. § 1154(a).  As such, there is evidence of an event, injury, or disease in service.  Accordingly, the issue turns upon whether there is evidence of a nexus between the in-service injuries and the present disability.  

Upon review of the foregoing evidence, the Board concludes that the evidence of record is against a finding that the Veteran's currently diagnosed low back condition is related to his military service or is or service origin.

In this regard, the Board finds the April 2016 VA opinion to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the April 2016 VA examiner opined that the Veteran's current low back condition is less likely than not related to his service and more likely related to aging and years of working as a laborer.  The opinion was based on an examination of the Veteran, thorough review of the claims file, and acknowledgment of the Veteran's lay statements, and supported by a medical rationale that is consistent with the record.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (VA examination report "must be read as a whole" to determine the examiner's rationale).  Although the VA examiner emphasized the length of time before the Veteran sought back treatment after service, this does not render the opinion inadequate.  A VA examiner must consider the Veteran's lay statements regarding the incurrence of a disorder, and his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Here, despite an absence of low back complaints in the service treatment records, the examiner accepted the Veteran's lay statements that he injured his back in service, but nonetheless opined that any such injury had resolved upon discharge because the Veteran did not report any recurrent back issues during his separation examination.  Moreover, as discussed in detail below, the Board finds that the Veteran's lay statements regarding continuity of low back symptoms are less than credible.  Implicit in the examiner's rationale was that if the Veteran's low back symptoms had been significant, he would have sought treatment earlier.  

Moreover, "there is no reasons or bases requirement imposed on examiners."  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, an adequate medical report must rest on correct facts and reasoned medical judgment so as to inform the Board on a medical question and facilitate the Board's consideration and weighing of the report against any contrary reports.  See Nieves-Rodriguez, 22 Vet. App. at 304 (2008) (holding, in the context of weighing one medical opinion with another, that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion ... that contributes probative value to a medical opinion").  Overall, the April 2016 opinion was thorough, supported by explanation, and based on examination of the Veteran and review of the claims folder.  Furthermore, the conclusions are consistent with the evidence of record, including service treatment records showing no reported low back symptoms at discharge, post-service treatment records showing an absence of any low back complaints for over 30 years after service, and other evidence showing that the Veteran worked in a physically demanding occupation for over 30 years after service.  There is no contrary medical opinion of record.

The Board also acknowledges any assertion by the Veteran that his low back condition is related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), determining the etiology of a low back condition falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding the nature and etiology of his low back condition requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his current low back condition is related to service.

The Board also acknowledges the Veteran's assertions that he has suffered from low back pain since service.  The Veteran is competent to report symptoms such as pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In the present case, the Board finds that the Veteran's statements regarding onset and continuity of his current low back symptoms, while competent, are not fully credible.  In this regard, the Veteran's contentions that he has suffered from continuous low back symptoms since service are inconsistent with other evidence of record.  As detailed above, the first post-service medical evidence of any low back symptoms was in December 2006, over 30 years after the Veteran's discharge.  The absence of post-service findings, diagnosis, or treatment for many years after service is one factor that tends to weigh against a finding of continuous low back symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  The Board also notes that in the intervening years since his discharge from service, the Veteran performed a strenuous and physically demanding post-service occupation as a painter.  See generally SSA Records.  

The Board also finds it probative that the Veteran sought treatment for multiple physical ailments, including eye irritation, an upper extremity fracture, and erectile dysfunction, during regular VA primary care visits from 2001 to 2006, but he failed to report symptoms of any type of low back pain symptoms.  In fact, during an April 2001 VA new patient screening, the Veteran reported a primary medical history of pterygium and hearing loss, but he denied any musculoskeletal symptoms, and he did not mention having a chronic low back condition.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the current lay statements are found to lack credibility because they are inconsistent and directly contradicted by other lay and medical evidence of record, including the Veteran's own statements, showing that the Veteran did not experience chronic low back symptoms until over thirty years after service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

With regard to presumptive service connection, the Board finds that the Veteran's degenerative disc disease is properly afforded such consideration, as it is one of the enumerated conditions in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1331.  However, there is no probative evidence of record that the Veteran's low back arthritis manifested to a compensable degree within one year of the Veteran's discharge from service.  See 38 C.F.R. § 3.307(a), 3.309(a).  Instead, the probative evidence of record shows that the Veteran was not diagnosed with arthritis until 2007, over 30 years after service.  Moreover, as noted above, the Board finds that the Veteran has not provided credible testimony that symptoms of arthritis have continued since service discharge.  See Buchanan, 451 F.3d at 1336-37; Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  As such, presumptive service connection as a chronic disease, to include based on continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

While the Board is sympathetic to the Veteran's claims, taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding of an etiological relationship between the Veteran's current low back condition and his military service.  Accordingly, the Board finds that the claim of entitlement to service connection for a low back condition must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B. Bilateral Hearing Loss

The Veteran contends that while in service he was exposed to acoustic trauma that caused his current bilateral hearing loss.  Specifically, the Veteran asserts that he was exposed to hazardous noise, including machine guns, artillery fire, helicopters, fire fights, and mortar attacks, while serving as a tracked vehicle mechanic in an artillery unit in Vietnam.  See November 2015 Hearing Transcript; May 2010 VA Examination Report.  

Factual Background

Service treatment records are silent for complaints of or treatment for hearing loss.  The Veteran's April 1969 entrance examination and November 1971 separation examination reveal audiological results within normal limits.  

Post-service VA treatment records show treatment for bilateral hearing loss and starting in June 2001.  During a June 2001 new patient consultation, the Veteran reported bilateral hearing loss and tinnitus.  The Veteran also indicated that he had a hearing evaluation about 10 years early and that he was told he had some hearing loss.  The Veteran reported significant noise exposure in an artillery unit in Vietnam.  A July 2001 VA audiology note indicates that audiometric testing revealed mild to moderate bilateral hearing loss.  The audiologist noted that the "[c]onfiguration of hearing loss is consistent with [the Veteran's] reports of acoustic trauma."

The Veteran was afforded a VA examination in May 2010.  The Veteran reported exposure to machine guns, artillery, helicopters, fire fights, and mortar attacks during military service.  The Veteran denied any post-service occupational noise exposure, and he reported recreational exposure to power tools with hearing protection.  The Veteran was diagnosed with bilateral normal to moderate sensorineural hearing loss.

Regarding the etiology of the Veteran's hearing loss, the examiner provided a negative opinion to the narrow question of whether "it is at least as likely as not that the documented decibel change in service were [sic] the first manifestations of the [V]eteran's current hearing loss and/or tinnitus."  The examiner noted that the Veteran's hearing was found to be well within normal limits at the time of enlistment and at separation.  The examiner indicated that although "the shift at 1000 Hz in the right ear is considered a significant shift, it is not consistent with reported noise exposure, therefore is not likely the result of noise exposure.  It is likely the result of tester, equipment, environmental differences."  The examiner did not discuss the other documented decibel changes.  The examiner concluded that "the documented decibel change in service was less likely than not the first manifestation of the [V]eteran's current hearing loss or tinnitus."  

In a January 2016 private opinion, an audiologist opined that it was at least as likely as not that the Veteran's bilateral hearing loss was "caused by or in some affected as a result of his hazardous noise exposure during military service."  The private examiner indicated that the rationale for the onion was that the Veteran was exposed to high intensity noise during service without the use of hearing protection and that "[a]part from his military related noise exposure, [the Veteran] has little to no noise history."  The examiner also noted the configuration of the Veteran's hearing loss.  

Pursuant to the Board's February 2016 remand instructions, the Veteran was afforded a VA examination in April 2016.  After examination and review of the claims file, the examiner opined that the Veteran's bilateral hearing loss was less likely as not related to service because the Veteran's hearing was within normal limits bilaterally at entrance and separation and "per an Institute of Medicine study (Noise and Military Service, September 2005), in cases where there were entrance and separation exams and such exams were normal, or not disabling per 38 CFR 3.385, there was no scientific basis for concluding that hearing loss that develops afterward is causally related to military service."  The examiner also noted that the Veteran reported a sudden onset of hearing loss in his left ear and reported a gradual onset of bilateral hearing loss over the years during May 2009 VA treatment.  

Analysis

Here, the Veteran has been diagnosed with bilateral hearing loss, and the severity of his hearing loss in each ear meets the criteria for a disability as defined by 38 C.F.R. § 3.385.  See May 2010 VA Examination Report; February 2016 VA Examination Report.  Thus, the first Shedden requirement is satisfied.

The Veteran's DD-214 indicates that he served as a tracked vehicle mechanic.  As this military occupational specialty (MOS) has been determined by the Department of Defense to involve a "highly probable" likelihood of hazardous noise exposure, in-service noise exposure is conceded.  See VA Fast Letter 10-35 (Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that if the duty position is shown to have a "Highly Probable" likelihood of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event).  As, such, the second Shedden requirement is satisfied.

The question then becomes whether a nexus, or relationship, between the Veteran's current hearing loss disability and the Veteran's in-service noise exposure has been shown.  

As an initial matter, the Board acknowledges that the Veteran's service treatment records show normal hearing both at entrance and at separation from service and no complaints related to hearing loss.  However, the Board points out that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection. Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993); see also Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

In this case, the evidence contains conflicting opinions regarding the Veteran's bilateral hearing loss and its relationship to service.

In this regard, a July 2001 VA treatment record shows that the Veteran was diagnosed with bilateral hearing loss, and the VA audiologist opined that the "[c]onfiguration of hearing loss is consistent with [the Veteran's] reports of acoustic trauma."  Additionally, the January 2016 private audiologist opined that the Veteran's bilateral hearing loss was more likely than not due to in-service noise exposure.  The Board acknowledges that neither audiologist had access to the Veteran's complete claims file.  However, the record reflects that they were familiar with the Veteran's medical history, and they did not rely upon any assumptions or information that would be inconsistent with the evidence in the claims file.  Thus, the opinions remain probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

On the other hand, the May 2010 and February 2016 VA examiners reviewed the claims file and provided rationales for their negative nexus opinions.  However, the VA opinions are also problematic because the examiners, in significant part, based the opinions on the lack of service treatment records documenting hearing loss.  As noted above, although the Veteran's service treatment records are silent for any complaints, treatment or diagnoses of bilateral hearing loss, the Board cannot reject lay evidence simply because it is not accompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau, 492 F.3d 1371 (Fed. Cir. 2007).  Moreover, the February 2016 VA examiner seemed to have based the negative nexus opinion, in part, on a finding that the Veteran did not report hearing loss until May 2009, which is contradicted by the record, which shows that the Veteran reported a long history of hearing loss during his new patient evaluation in June 2001.  The VA examiner did not note or discuss those records.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains data, conclusions, and a complete rationale in support thereof).

That said, the Board finds no adequate reason to favor the negative opinions over the positive opinions that are favorable to the claim.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole); Evans v. West, 12 Vet. App. 22, 26 (1998).  The Board finds that the positive and the negative opinions put the evidence in equipoise as to whether the Veteran's bilateral hearing loss is related to noise exposure during active service.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Based on the foregoing, and resolving all doubt in the Veteran's favor, the Board finds that entitlement to service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back condition is denied.

Entitlement to service connection for bilateral hearing loss is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


